     Case 2:18-cv-02052-KJM-DMC Document 51 Filed 12/07/20 Page 1 of 21


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DERRICK K. COURTNEY,                              No. 2:18-CV-2052-KJM-DMC-P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    POOJA KANDEL, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court are Defendants’ motion for summary judgement

19   (ECF No. 43); Plaintiff’s opposition (ECF No. 45); and Defendants’ reply (ECF No. 46).

20
21                                    I. PLAINTIFF’S ALLEGATIONS

22                  Plaintiff, Derrick Courtney, originally named the following as Defendants: 1)

23   Shadi Boutros; 2) Dandra Roajof Moore; 3) Pooja Kandel; and 4) Khin Win. See ECF No. 1, pg.

24   2. Boutros and Moore were dismissed. See ECF Nos. 30, 35. Plaintiff alleges that, on

25   November 23, 2017, Defendants Kandel and Win evaluated an injury to Plaintiff’s jaw. See ECF

26   No. 1, pg. 4. Plaintiff states that, during that examination, his jaw was swollen and continued to

27   swell. See id. Plaintiff states that the swelling indicated something was wrong and that he

28   needed urgent medical attention. See id. Plaintiff claims that Defendants sent him back to his
                                                        1
     Case 2:18-cv-02052-KJM-DMC Document 51 Filed 12/07/20 Page 2 of 21


 1   housing area without treating him for a fractured mandible for a four-day period. See id. Plaintiff

 2   further claims that Defendants failed to give him medication. Id. Consequently, he suffered pain

 3   that prevented him from sleeping, eating, and talking over that four-day period, and that the delay

 4   in medical attention caused his jaw to heal incorrectly. See id.

 5

 6                                     II. PROCEDURAL HISTORY

 7                   On July 27, 2018, Plaintiff filed a prisoner civil rights complaint against Kandel,

 8   Win, Boutros, and Moore, alleging that their conduct violated his Eighth Amendment right to

 9   freedom from cruel and unusual punishment. See ECF No. 1. After a protracted procedural

10   history, the Court dismissed Boutros and Moore, who Plaintiff named in the original complaint,

11   as defendants. See ECF Nos. 30, 35; see also ECF No. 14, 25. The Court also denied the

12   remaining defendants’ motion to dismiss. See ECF No. 35. The remaining defendants, Kandel

13   and Win, filed an answer and, subsequently, a motion for summary judgment. ECF Nos. 36, 43.

14   Plaintiff filed an opposition to the motion for summary judgment. ECF No. 45. Defendants

15   Kandel and Win filed a reply to Plaintiff’s opposition. ECF No. 46.

16

17                          III. STANDARD FOR SUMMARY JUDGEMENT

18                   The Federal Rules of Civil Procedure (FRCP) provide for summary judgment or

19   summary adjudication when “the pleadings, depositions, answers to interrogatories, and

20   admissions on file, together with affidavits, if any, show that there is no genuine issue as to any
21   material fact and that the moving party is entitled to a judgment as a matter of law.” Fed. R. Civ.

22   P. 56(a). The standard for summary judgment and summary adjudication is the same. See Fed.

23   R. Civ. P. 56(a), 56(c); see also Mora v. ChemTronics, 16 F. Supp. 2d. 1192, 1200 (S.D. Cal.

24   1998). One of the principal purposes of Rule 56 is to dispose of factually unsupported claims or

25   defenses. See Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Under summary judgment

26   practice, the moving party
                    . . . always bears the initial responsibility of informing the district court of
27                  the basis for its motion, and identifying those portions of “the pleadings,
28                  depositions, answers to interrogatories, and admissions on file, together
                                                         2
     Case 2:18-cv-02052-KJM-DMC Document 51 Filed 12/07/20 Page 3 of 21


 1                  with the affidavits, if any,” which it believes demonstrate the absence of a
                    genuine issue of material fact.
 2
     Id. at 323 (quoting former Fed. R. Civ. P. 56(c)); see also Fed. R. Civ. P. 56(c)(1).
 3
                    If the moving party meets its initial responsibility, the burden then shifts to the
 4
     opposing party to establish that a genuine issue as to any material fact actually does exist. See
 5
     Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In attempting to
 6
     establish the existence of this factual dispute, the opposing party may not rely upon the
 7
     allegations or denials of its pleadings but is required to tender evidence of specific facts in the
 8
     form of affidavits, and/or admissible discovery material, in support of its contention that the
 9
     dispute exists. See Fed. R. Civ. P. 56(c)(1); see also Matsushita, 475 U.S. at 586 n.11. The
10
     opposing party must demonstrate that the fact in contention is material, i.e., a fact that might
11
     affect the outcome of the suit under the governing law, Anderson v. Liberty Lobby, Inc., 477 U.S.
12
     242, 248 (1986); T.W. Elec. Serv., Inc. v. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th
13
     Cir. 1987), and that the dispute is genuine, i.e., the evidence is such that a reasonable jury could
14
     return a verdict for the nonmoving party, Wool v. Tandem Computers, Inc., 818 F.2d 1433, 1436
15
     (9th Cir. 1987). To demonstrate that an issue is genuine, the opposing party “must do more than
16
     simply show that there is some metaphysical doubt as to the material facts . . . . Where the record
17
     taken as a whole could not lead a rational trier of fact to find for the non-moving party, there is no
18
     ‘genuine issue for trial.’” Matsushita, 475 U.S. at 587 (citation omitted). It is sufficient that “the
19
     claimed factual dispute be shown to require a trier of fact to resolve the parties’ differing versions
20
     of the truth at trial.” T.W. Elec. Serv., 809 F.2d at 631.
21
                    In resolving the summary judgment motion, the court examines the pleadings,
22
     depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any.
23
     See Fed. R. Civ. P. 56(c). The evidence of the opposing party is to be believed, see Anderson,
24
     477 U.S. at 255, and all reasonable inferences that may be drawn from the facts placed before the
25
     court must be drawn in favor of the opposing party, see Matsushita, 475 U.S. at 587.
26
     Nevertheless, inferences are not drawn out of the air, and it is the opposing party’s obligation to
27
     produce a factual predicate from which the inference may be drawn. See Richards v. Nielsen
28
                                                         3
     Case 2:18-cv-02052-KJM-DMC Document 51 Filed 12/07/20 Page 4 of 21


 1   Freight Lines, 602 F. Supp. 1224, 1244-45 (E.D. Cal. 1985), aff’d, 810 F.2d 898, 902 (9th Cir.

 2   1987). Ultimately, “[b]efore the evidence is left to the jury, there is a preliminary question for the

 3   judge, not whether there is literally no evidence, but whether there is any upon which a jury could

 4   properly proceed to find a verdict for the party producing it, upon whom the onus of proof is

 5   imposed.” Anderson, 477 U.S. at 251.

 6

 7                                   IV. THE PARTIES’ EVIDENCE

 8          A.      Defendants’ Evidence

 9                  Defendants’ motion for summary judgment is supported by the following sworn

10   declarations: 1) Arthur B. Mark III (ECF No. 43-3, pgs. 1-2); 2) P. Kandel (ECF No. 43-4); and

11   3) Dr. K. Win (ECF No. 43-5). Defendants further relied on excerpts from the deposition of

12   Plaintiff, Mr. Derrick Courtney (ECF No. 43-3, Ex. A, pgs. 4-38), as well as documents Plaintiff

13   provided relating to the deposition (ECF No. 43-3, Ex. 2 and 3, pgs. 42-49). Defendants also

14   submit a Statement of Undisputed Facts discussed below in section (IV)(C).

15          B.      Plaintiff’s Evidence

16                  In support of his opposition, Plaintiff relies on Defendant Win’s responses to

17   Plaintiff’s request for admissions (ECF No. 45, pgs. 94-98), Defendant Win’s responses to

18   Plaintiff’s interrogatories (ECF No. 45, pgs. 108-113), as well as the following exhibits:

19                  Exhibit 1               California Correctional Health Care Services,
20                                          Volume 4: Medical Services Chapter 1.3 § 4.1.3
                                            Scheduling and Access to Care Procedure. ECF
21                                          No. 45, pgs. 28-39 (labelled Exhibit HCS 1-12).

22                  Exhibit 2               Excerpt of assorted medical records of Plaintiff
                                            from California State Prison, Solano. Id. at 40-46
23
                                            (labelled Exhibit 1-7).
24
                    Exhibit 3               Duty statement for registered nurses at correctional
25                                          facilities. Id. at 56-58 (labelled Exhibit RNCF and
                                            Exhibit RNCF 1-2).
26   ///
27   ///
28   ///
                                                        4
     Case 2:18-cv-02052-KJM-DMC Document 51 Filed 12/07/20 Page 5 of 21


 1             C.      Defendant’s Statement of Undisputed Facts and Plaintiff’s Response

 2                     The following are: 1) Defendants’ Statement of Undisputed Facts, ECF No. 43-2;

 3   and 2) Plaintiff’s responses, ECF No. 45, pgs. 9-18.

 4
                    Defendants’ Statement                                        Plaintiff’s Response
 5
         1. Plaintiff, Derrick K. Courtney (CDCR No.                1. Admit1.
 6       F 03171), is an inmate of the California
         Department of Corrections and Rehabilitation
 7
         (CDCR), serving a sentence of life without the
 8       possibility of parole.

 9       (Pl’s Dep. at 5:7-13; 8:3-23 (Exhibit A to the
         Declaration of Arthur B. Mark III in Support
10       of Defendants’ Motion for Summary Judgment
         (Mark Decl.)); Pl’s Compl., ECF No. 1.)
11

12       2. In November 2017, Plaintiff was an inmate               2. Admit.
         at California State Prison-Solano (CSP-
13       Solano).

14       (Pl’s Compl. ECF No. 1 at 1-2; Pl’s Dep. at
         14:9-15 (Mark Decl. Ex. A).)
15

16       3. Plaintiff has no medical training or                    3. Deny. Plaintiff has common sense that
         experience.                                                medical care should be provided to fix broken
17                                                                  bones.
         (Pl’s Dep. at 10:2-20 (Mark Decl. Ex. A).)
18                                                                  (page 9 of Plaintiff’s Opposition to
                                                                    Defendants’ Motion for Summary
19                                                                  Judgement)

20
         4. Dr. Win worked as physician for forty                   4. Deny. Dr. Win comes from Yangon
21       years; he worked for CDCR as a physician                   (Rangoon), Myanmar, and Plaintiff contends
         from 2003 to 2018, and at CSP-Solano from                  that the country’s medical records may be
22       August 2008 until he retired in December                   incomplete or untrue. Plaintiff contests Dr.
         2018.                                                      Win’s forty years of experience.
23
         (Declaration of K. Win in Support of Defs’                 (page 10 of Plaintiff’s Opposition to
24       Motion for Summary Judgment (Win Decl.), ¶                 Defendants’ Motion for Summary
         1-4.)                                                      Judgement)
25

26
     1
       While Plaintiff uses the phrase, “EXCEPTION to Defendants UNDISPUTED MATERIAL FACT” for several of
27   the responses, underneath these sections Plaintiff directly copies the Defendants’ undisputed material fact for the
     corresponding number and provides no contention or dispute. It appears that these sections are meant to be
28   admissions or acceptances of the undisputed fact.
                                                                5
     Case 2:18-cv-02052-KJM-DMC Document 51 Filed 12/07/20 Page 6 of 21


 1
      5. Nurse Kandel has been a registered nurse          5. Deny. Nurse Kandel comes from Nepal,
 2    for eleven years and has worked at CSP-              and Plaintiff contends that the country’s
      Solano since July 2015.                              medical records may be incomplete or untrue.
 3                                                         Plaintiff contests Nurse Kandel’s eleven years
      (Declaration of P. Kandel in Support of Defs’        of experience.
 4    Motion for Summary Judgment (Kandel Decl.)
      ¶ 1-3.)                                              (page 10 of Plaintiff’s Opposition to
 5                                                         Defendants’ Motion for Summary
                                                           Judgement)
 6

 7    6. Plaintiff is suing Defendants Win and             6. Deny. Plaintiff is suing for intentionally
      Kandel for inadequate medical treatment on           denying or delaying access to medical care
 8    November 23, 2017.                                   and that his injuries required immediate
                                                           medical care, and Defendant’s Win and
 9    (Pl’s Dep. at 13:21-14:2; 33:15-34:4 (Mark           Kandel failed to take reasonable action to
      Decl. Ex. A); Pl’s Compl. ECF No. 1.)                summon such medical care.
10
                                                           (page 10 of Plaintiff’s Opposition to
11                                                         Defendants’ Motion for Summary
                                                           Judgement)
12

13    7. November 23, 2017 was Thanksgiving Day,           7. Deny. On non-business days triage and
      a state holiday; the following day was also a        treatment area (TTA) registered nurses are to
14    state holiday, and November 25-26, 2017 was          determine if a patient requires urgent care and
      the weekend.                                         are to take action to coordinate that care.
15                                                         Patients with urgent medical symptoms are to
      (Kandel Decl. ¶ 3; Win Decl. ¶ 5, 8.)                be scheduled same day appointments with the
16                                                         primary registered nurse and other individuals
                                                           as symptoms indicate.
17
                                                           (page 10-11 of Plaintiff’s Opposition to
18                                                         Defendants’ Motion for Summary Judgement;
                                                           Pl’s Ex. 1, pg. 5)
19

20    8. Because it was a holiday, no physician was        8. Deny. Institutions are to use open access
      on-site at CSP-Solano on November 23, 2017;          slots to ensure patients are seen in an efficient
21    Dr. Win was on-call, available by telephone.         manner, in a clinically appropriate setting and
                                                           within all mandated timeframes.
22    (Kandel Decl. 3; Win. Decl. ¶ 5.)
                                                           (page 11 of Plaintiff’s Opposition to
23                                                         Defendants’ Motion for Summary Judgement;
                                                           Pl’s Ex. 1, pg. 9)
24

25    9. Nurse Kandel was working at CSP-Solano            9. Deny. Plaintiff’s systolic blood pressure
      on November 23, 2017 in the triage and               was high and should have required Nurse
26    treatment area (TTA). If a patient was brought       Kandel to perform some form of procedure to
      to the TTA, Nurse Kandel would assess the            reduce his blood pressure or send Plaintiff to
27    patient’s complaint and symptoms, including          an outside hospital on November 23, 2017.
      taking vital signs and conducting a visual
28
                                                       6
     Case 2:18-cv-02052-KJM-DMC Document 51 Filed 12/07/20 Page 7 of 21


 1    examination. She would then contact the on-     (page 11 of Plaintiff’s Opposition to
      call physician on the telephone and report what Defendants’ Motion for Summary Judgement;
 2    she found and take orders from the physician    Pl’s Ex. 2, pg. 7)
      as to the plan and treatment for the inmate
 3    patient.
 4    (Kandel Decl. ¶ 3; Win Decl. ¶ 5.)
 5
      10. Under her scope of practice, Nurse Kandel          10. Deny. Nurse Kandel failed to properly
 6    could not make diagnoses or give orders for            assess the emergency severity index and
      treatment including, but not limited to,               ensure an appropriate clinical handoff to Dr.
 7    medications or x-rays, or send an inmate to an         Win.
      emergency room outside the prison.
 8                                                           (page 11-12 of Plaintiff’s Opposition to
      (Kandel Decl. ¶ 4.)                                    Defendants’ Motion for Summary Judgement;
 9                                                           Pl’s Ex. 3; and Pl’s Ex. 2, pgs. 1-7)
10
      11. Plaintiff got in a fight on the yard with 11. Admit.
11    another inmate on November 23, 2017 at about
      8:00 p.m.
12

13    (Pl’s Dep. 14:18-15:17; 16:24-17:1; 20:15-
      21:22, Dep. Ex. 3 (Mark Decl. Ex. A).)
14

15    12. Plaintiff claims the other inmate hit him in       12. Admit.
      the right side of his jaw; he was not bleeding
16    and he did not lose consciousness.
17    (Pl’s Dep. at 16:4-23 (Mark Decl. Ex A);
      Kandel Decl. ¶ 9-11.)
18

19    13. Plaintiff was taken to the TTA at CSP-             13. Admit.
      Solano shortly after the fight.
20
      (Pl’s Dep. 22:3-24 (Mark Decl. Ex. A); Kandel
21    Decl. ¶ 5-6.)
22
      14. Plaintiff walked to the TTA without                14. Admit.
23    assistance.
24    (Kandel Decl. ¶ 6; Pl’s Dep. at 22:9-10 (Mark
      Decl. Ex. A).)
25

26    15. Nurse Kandel assessed Plaintiff’s                  15. Admit.
      condition using the Emergency Severity Index,
27    which is a tool used by nurses to assess a
      patient’s condition based on their physical
28
                                                         7
     Case 2:18-cv-02052-KJM-DMC Document 51 Filed 12/07/20 Page 8 of 21


 1    presentation to determine what level of care
      the patient requires.
 2
      (Kandel Decl. ¶ 6, Ex. A.)
 3

 4
      16. During the visit, Plaintiff could talk, did         16. Deny. Plaintiff had difficulty talking due
 5    not appear to have trouble breathing, and had           to swelling of his jaw and had high systolic
      normal vital signs; he could breathe and                and diastolic blood pressure. Plaintiff did not
 6    swallow. He asked Nurse Kandel questions                understand what Nurse Kandel was saying,
      and understood what she was saying to him.              that if the pain was reduced he would not be
 7                                                            sent to an outside hospital.
      (Kandel Decl. ¶ 6, Ex. A; Pl’s Dep. at 22:25-
 8    23:5; 24:5-18 (Mark Decl. Ex. A).)                      (page 12-13 of Plaintiff’s Opposition to
                                                              Defendants’ Motion for Summary
 9                                                            Judgement)

10
      17. Plaintiff complained about loose teeth to           17. Admit.
11    Nurse Kandel, but he did not lose any teeth as
      a result of the fight.
12
      (Pl’s Dep. 23:6-21 (Mark Decl. Ex. A).)
13

14
      18. Plaintiff did not appear to Nurse Kandel to         18. Deny. Nurse Kandel mitigated the pain
15    require immediate life-saving treatment; he             section of the vital signs so as to not provide
      was not confused, lethargic, disoriented and            Dr. Win with adequate information that
16    did not appear to be in severe pain or distress.        showed Plaintiff required treatment from an
                                                              outside hospital. Plaintiff was suffering from
17    (Kandel Decl. ¶ 7, Ex. A; Pl’s Dep. 16:9-23;            adjustment disorder and had an x-ray ordered
      22:25-23:5; 24:5-18 (Mark Decl. Ex. A).)                for the swelling of his jaw.
18
                                                              (page 13 of Plaintiff’s Opposition to
19                                                            Defendants’ Motion for Summary Judgement;
                                                              Pl’s Ex. 2, pgs. 4, 7.)
20
21    19. Plaintiff indicated a pain level of 6 out 10,       19. Deny. Nurse Kandel admitted less pain
      which is not considered severe.                         than Plaintiff actually had, so as to prevent
22                                                            Dr. Win from considering sending Plaintiff to
      (Kandel Decl. ¶ 8, Ex. A.)                              a hospital.
23
                                                              (page 13 of Plaintiff’s Opposition to
24                                                            Defendants’ Motion for Summary
                                                              Judgement)
25

26    20. Nurse Kandel visually examined Plaintiff            20. Deny. Nurse Kandel noted that Plaintiff
      and noted some swelling of his left jaw and the         was suffering from adjustment disorder.
27    only other injury she observed was a 1 cm               Because no doctor was present, Nurse Kandel
      laceration under his left eye, which was not            assumed the role of a doctor by providing a
28                                                            diagnosis and prognosis.
                                                          8
     Case 2:18-cv-02052-KJM-DMC Document 51 Filed 12/07/20 Page 9 of 21


 1    actively bleeding, and only required a Band-
      Aid (sterile strips) for closure and not sutures.       (page 13-14 of Plaintiff’s Opposition to
 2                                                            Defendants’ Motion for Summary Judgement;
      (Kandel Decl. ¶ 9-10, Ex. A. See Pl’s Dep. at           Pl’s Ex. 2, pg. 7)
 3    16:4-23 (Mark Decl. Ex. A).)
 4
      21. At Dr. Win’s direction, Nurse Kandel                21. Deny. Nurse Kandel does not have the
 5    performed a test on Plaintiff by having him             six years of medical education and two years
      hold a wooden tongue blade (tongue                      of hospital internship experience of a doctor,
 6    depressor) between his teeth.                           and has no dental training, and could not give
                                                              an adequate assessment. Nurse Kandel did
 7    (Kandel Decl. ¶ 9; Win Decl. ¶ 7.)                      not want to give an adequate assessment as an
                                                              adequate assessment would require outside
 8                                                            hospitalization.
 9                                                            (page 14 of Plaintiff’s Opposition to
                                                              Defendants’ Motion for Summary
10                                                            Judgement)
11
      22. Plaintiff was able to hold the tongue blade         22. Deny. Plaintiff could not open his mouth
12    firmly when Nurse Kandel twisted it; an                 all the way. Plaintiff had high systolic and
      indicator that a fracture may not have been             diastolic blood pressure.
13    present.
                                                              (page 14 of Plaintiff’s Opposition to
14    (Kandel Decl. ¶ 9; Win Decl. ¶ 7, Ex. A.)               Defendants’ Motion for Summary Judgement;
                                                              Pl’s Ex. 2, pg. 7.)
15

16    23. Nurse Kandel did not see any loose teeth            23. Deny. Plaintiff could not open his mouth
      or bleeding from Courtney’s mouth. Her                  all the way. Plaintiff had high systolic and
17    examination of all his other bodily systems             diastolic blood pressure.
      revealed that they were within normal limits
18    and she observed no cardiac or breathing                (page 14 of Plaintiff’s Opposition to
      distress, loss of consciousness or anything else        Defendants’ Motion for Summary Judgement;
19    indicating that Plaintiff might need to go to an        Pl’s Ex. 2, pg. 7.)
      emergency room.
20
      (Kandel Decl. ¶ 11, Ex. A. See Pl’s Dep. at
21    16:4-23; 22:11-23:5 (Mark Decl. Ex. A).)
22
      24. Nurse Kandel relayed her findings                   24. Admit.
23    regarding Plaintiff to Dr. Win via telephone.
24    (Kandel Decl. ¶ 12; Win Decl. ¶ 6.)
25
      25. Dr. Win did not speak with or see Plaintiff         25. Deny. Dr. Win did not follow protocols.
26    on November 23, 2017. Per CDCR protocols,
      he relied on the information relayed to him by          (page 15 of Plaintiff’s Opposition to
27    Nurse Kandel to develop his assessment and              Defendants’ Motion for Summary Judgement;
      plan.
28
                                                          9
     Case 2:18-cv-02052-KJM-DMC Document 51 Filed 12/07/20 Page 10 of 21


 1                                                          Admissions 5 and 6; Interrogatories 5, 6, and
       (Win Decl ¶ 6.)                                      7.)
 2

 3
       26. Nurse Kandel advised Dr. Win that                26. Deny. Plaintiff contends this is not a true
 4     Plaintiff had been involved in a physical            account of the conversation between Nurse
       altercation; had sustained a 1 cm laceration         Kandel and Dr. Win and that the phone call
 5     under his left eye and had a swollen left jaw,       recording was recorded.
       but that he denied any other injury, loss of
 6     consciousness, blurry vision or loose teeth.         (page 15 of Plaintiff’s Opposition to
                                                            Defendants’ Motion for Summary
 7     (Win Decl. ¶ 7, Ex. A.)                              Judgement)
 8

 9
       27. Dr. Win concurred with Nurse Kandel’s            27. Admit.
10     assessment that no suture was needed and that
       a sterile-strip (band-aid) for the laceration was
11     sufficient.
12     (Win Decl. ¶ 7, Ex. A.)
13
       28. Based on Nurse Kandel’s description of           28. Deny. Plaintiff was not able to open his
14     Plaintiff’s presentation and the tongue blade        mouth completely. A broken jaw requires
       test, Dr. Win did not suspect he had a broken        adequate alignment and would require
15     jaw or fracture. His symptoms were mild, with        treatment. Dr. Win did not ask for an
       no loss of consciousness or other injuries or        adequately precise examination of Plaintiff’s
16     indicators for emergency treatment.                  jaw.
       Accordingly, nothing Nurse Kandel relayed
17     indicated that Plaintiff needed emergency            (page 15-16 of Plaintiff’s Opposition to
       treatment or an x-ray on an emergency basis.         Defendants’ Motion for Summary
18     However, because a fracture cannot be ruled          Judgement)
       out without an x-ray, Dr Win ordered an x-ray
19     for Plaintiff the next business day (November
       27, 2017).
20
       (Win Decl. ¶ 7-8, Ex. A-B.)
21

22     29. Based on Dr. Win’s medical training and          29. Deny. Plaintiff was in debilitating pain
       experience and the information relayed               due to a dental related condition.
23     concerning Plaintiff’s condition, Dr. Win did
       not believe Plaintiff was an emergency case          (page 16 of Plaintiff’s Opposition to
24     requiring transport outside the prison to an         Defendants’ Motion for Summary Judgement;
       emergency room.                                      Admission 5.)
25
       (Win Decl. ¶ 8.)
26
27

28
                                                           10
     Case 2:18-cv-02052-KJM-DMC Document 51 Filed 12/07/20 Page 11 of 21


 1     30. In addition to the x-ray, Dr. Win ordered      30. Admit.
       ibuprofen for pain relief and a follow-up with
 2     Plaintiff’s primary care doctor and nurse.
 3     (Win Decl. ¶ 8, Ex. B; Kandel Decl. ¶ 12, Ex.
       B.)
 4

 5     31. Nurse Kandel also provided ice for             31. Admit.
       Plaintiff’s swollen jaw.
 6
       (Kandel Decl. ¶ 12; Win Decl. Ex. A.)
 7

 8     32. Plaintiff was ambulatory at the end of the     32. Admit.
       visit with Nurse Kandel and she advised him
 9     before he left that if he experienced any
       increase in pain or other symptoms or felt he
10     needed medical attention he should seek
       medical treatment by going “man down.”
11
       (Kandel Decl. ¶ 13; Win Decl. ¶ 9; Pl’s Dep.
12     27:9-18 (Mark Decl. Ex. A).)
13
       33. Plaintiff did not return to the TTA on         33. Admit
14     November 23, 2017.
15     (Kandel Decl. ¶ 13; Win Decl. ¶ 9; Pl’s Dep.
       27:9-18 (Mark Decl. Ex. A).)
16

17     34. Plaintiff never complained to his dorm     34. Admit.
       mates about his jaw between November 23 and
18     November 27, 2017 and he has no records
       showing that he sought medical treatment after
19     his encounter with Nurse Kandel on November
       23, 2017.
20
       (Pl’s Dep. 28:1-31:7; 45:5-49:16, Dep. Exs. 1,
21     2 (Mark Decl. Ex A); Mark Decl ¶ Ex. B.)
22
       35. In 2017, there was x-ray equipment at          35. Deny. On non-business days the TTA RN
23     CSP-Solano, but the technicians that operate it    shall determine if a patient requires urgent or
       do not work on state holidays or weekends.         routine care and coordinate care of patients
24     Thus, there were no x-ray services available at    with emergency or urgent conditions. The
       CSP-Solano when Courtney was brought to            TTA RN will immediately refer urgent dental
25     medical on November 23, 2017.                      needs to appropriate clinicians for evaluations
                                                          consistent with established program
26     (Kandel Decl. ¶ 14; Win Decl. ¶ 8.)                guidelines.
27

28
                                                         11
     Case 2:18-cv-02052-KJM-DMC Document 51 Filed 12/07/20 Page 12 of 21


 1                                                          (page 17 of Plaintiff’s Opposition to
                                                            Defendants’ Motion for Summary Judgement;
 2                                                          Pl’s Ex. 1, pgs. 5, 8.)
 3
       36. Plaintiff had his x-ray on November 27,          36. Admit.
 4     2017 as ordered by Dr. Win, which revealed a
       fracture in the left mandible. Plaintiff was sent
 5     out for treatment and had surgery on
       November 29, 2017.
 6
       (Win Decl. ¶ 10, Ex. C.; Pl’s Dep. at 34:14-19
 7     (Mark Decl. Ex. A).)
 8
       37.Plaintiff also saw a dentist at the prison on     37. Admit.
 9     November 27, 2017.
10     (Pl’s Dep. at 34:10-11 (Mark Decl. Ex. A).)
11
       38.Plaintiff’s records reveal that by January23,     38. Admit.
12     2018, his fractures appeared to have healed
       uneventfully and without any complication.
13
       (Win Decl. ¶ 10, Ex. C; Pl’s Dep. 36:4-10;
14     44:7-11 (Mark Decl. Ex. A).)
15     39. The reference to “adjustment disorder” in        39. Deny. The assertion that medical record
       Plaintiff’s medical records refers to a mental       that states adjustment disorder refers to
16     health condition, and not to any physical            anything other than the reason for Plaintiff’s
       deformity of Plaintiff’s jaw.                        visit is false.
17
       (Kandel Decl. ¶ 15; see Pl’s Dep. at 18:3-19:2;      (page 17-18 of Plaintiff’s Opposition to
18     Dep. Ex. 2 (Mark Decl. Ex. A).)                      Defendants’ Motion for Summary Judgement;
                                                            Pl’s Ex. 2, pg. 7.)
19

20     40. Plaintiff could not describe either              40. Deny. Plaintiff admitted that he was
       defendant and incorrectly identified Dr. Win as      confused and corrected his error, stating that
21     a female, when in fact he is a man, and as           he could not describe Dr. Win.
       young when, in fact, he was 64 years old in
22     2017.                                                (page 18 of Plaintiff’s Opposition to
                                                            Defendants’ Motion for Summary Judgement;
23     (Pl’s Dep. at 13:2-20; 43:2-11 (Mark Decl. Ex        Pl’s Dep. at 13:10-20.)
       A); Win Decl. ¶ 1.)
24

25    ///
26    ///
27    ///
28
                                                           12
     Case 2:18-cv-02052-KJM-DMC Document 51 Filed 12/07/20 Page 13 of 21


 1                                              V. DISUCSSION

 2                   In their motion for summary judgment, Defendants argue: (1) Plaintiff presents no

 3    genuine dispute of material fact that would support that Defendant Kandel or Defendant Win

 4    were deliberately indifferent to Plaintiff’s medical needs; and (2) Defendants are entitled to

 5    qualified immunity. The Court agrees on both points.

 6           A.      Deliberate Indifference to Medical Needs

 7                   Defendants argue that undisputed evidence shows that neither Defendant was

 8    deliberately indifferent to Plaintiff’s medical needs. The Court agrees and concludes that Kandel

 9    and Win are entitled to judgment as a matter of law.

10                   The treatment a prisoner receives in prison and the conditions under which the

11    prisoner is confined are subject to scrutiny under the Eighth Amendment, which prohibits cruel

12    and unusual punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993); Farmer v. Brennan,

13    511 U.S. 825, 832 (1994). The Eighth Amendment “. . . embodies broad and idealistic concepts

14    of dignity, civilized standards, humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102

15    (1976). Conditions of confinement may, however, be harsh and restrictive. See Rhodes v.

16    Chapman, 452 U.S. 337, 347 (1981). Nonetheless, prison officials must provide prisoners with

17    “food, clothing, shelter, sanitation, medical care, and personal safety.” Toussaint v. McCarthy,

18    801 F.2d 1080, 1107 (9th Cir. 1986). A prison official violates the Eighth Amendment only when

19    two requirements are met: (1) objectively, the official’s act or omission must be so serious such

20    that it results in the denial of the minimal civilized measure of life’s necessities; and (2)
21    subjectively, the prison official must have acted unnecessarily and wantonly for the purpose of

22    inflicting harm. See Farmer, 511 U.S. at 834. Thus, to violate the Eighth Amendment, a prison

23    official must have a “sufficiently culpable mind.” See id.

24                   Deliberate indifference to a prisoner’s serious illness or injury, or risks of serious

25    injury or illness, gives rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 105;

26    see also Farmer, 511 U.S. at 837. This applies to physical as well as dental and mental health
27    needs. See Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982), abrogated on other grounds by

28    Sandin v. Conner, 515 U.S. 472 (1995). An injury or illness is sufficiently serious if the failure to
                                                         13
     Case 2:18-cv-02052-KJM-DMC Document 51 Filed 12/07/20 Page 14 of 21


 1    treat a prisoner’s condition could result in further significant injury or the “. . . unnecessary and

 2    wanton infliction of pain.” McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled

 3    on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc); see

 4    also Doty v. County of Lassen, 37 F.3d 540, 546 (9th Cir. 1994). Factors indicating seriousness

 5    are: (1) whether a reasonable doctor would think that the condition is worthy of comment; (2)

 6    whether the condition significantly impacts the prisoner’s daily activities; and (3) whether the

 7    condition is chronic and accompanied by substantial pain. See Lopez v. Smith, 203 F.3d 1122,

 8    1131-32 (9th Cir. 2000) (en banc).

 9                   The requirement of deliberate indifference is less stringent in medical needs cases

10    than in other Eighth Amendment contexts because the responsibility to provide inmates with

11    medical care does not generally conflict with competing penological concerns. See McGuckin,

12    974 F.2d at 1060. Thus, deference need not be given to the judgment of prison officials as to

13    decisions concerning medical needs. See Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir.

14    1989). The complete denial of medical attention may constitute deliberate indifference. See

15    Toussaint v. McCarthy, 801 F.2d 1080, 1111 (9th Cir. 1986). Delay in providing medical

16    treatment, or interference with medical treatment, may also constitute deliberate indifference. See

17    Lopez, 203 F.3d at 1131. Where delay is alleged, however, the prisoner must also demonstrate

18    that the delay led to further injury. See McGuckin, 974 F.2d at 1060.

19                   Negligence in diagnosing or treating a medical condition does not, however, give

20    rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 106. Moreover, a
21    difference of opinion between the prisoner and medical providers concerning the appropriate

22    course of treatment does not give rise to an Eighth Amendment claim. See Jackson v. McIntosh,

23    90 F.3d 330, 332 (9th Cir. 1996).

24                   Undisputed facts show that November 23, 2017 was Thanksgiving, and because of

25    the holiday, no physician was present at the prison. See ECF No. 43-2, pg. 2. On November 23,

26    2017, Plaintiff was injured in an altercation with another inmate around 8:00 p.m. See id. at 3.
27    After the fight, Plaintiff went to the triage and treatment area to receive assistance. See id.

28    Plaintiff claimed he was hit on the right side of his jaw. See id. Plaintiff was not bleeding, and
                                                         14
     Case 2:18-cv-02052-KJM-DMC Document 51 Filed 12/07/20 Page 15 of 21


 1    he did not lose consciousness. See id. at 4. Plaintiff walked to the triage and treatment area

 2    without assistance. See id. at 3. Defendant Kandel was the registered nurse present at the triage

 3    and treatment area and Defendant Win was the physician on-call on November 23, 2017. See id.

 4           1.      Defendant Kandel

 5                   Defendants present undisputed facts that show that Defendant Kandel was not

 6    deliberately indifferent to Plaintiff’s medical needs. See, e.g., Edmo v. Corizon, Inc., 935 F.3d

 7    757, 786 (9th Cir. 2019); Colwell v. Bannister, 763 F.3d 1060, 1066–68 (9th Cir. 2014). When

 8    Plaintiff arrived at the triage and treatment area, Defendant Kandel examined him; her exam did

 9    not indicate that Plaintiff required immediate, lifesaving treatment. See ECF No. 43-2, pg. 4.

10    Plaintiff was able to talk, did not appear to have trouble breathing, was able to breath and

11    swallow, and had normal vital signs. See id. Kandel contacted the on-call physician, Defendant

12    Win, and at his instruction, performed a test with a tongue blade to determine whether Plaintiff’s

13    jaw was broken; the test indicated that there might not have been a fracture in Plaintiff’s jaw. See

14    id. at 5. Plaintiff’s bodily symptoms were within normal limits, and nothing indicated to Kandel

15    that Plaintiff needed to go to an emergency room. See id. Kandel described the results of her

16    examinations to Win. See id. Kandel provided ice to the Plaintiff for the swelling of his jaw.

17    See id. at 7. Because Kandel is a registered nurse, she could not order x-rays, prescribe

18    medication, or order for to be sent Plaintiff to an emergency room. See id. at 3. After Win gave

19    his instructions for Plaintiff’s care, Plaintiff was able to walk and Kandel advised him that if his

20    pain increased, or other symptoms occurred, or if Plaintiff felt he needed medical attention he
21    should seek medical treatment. See id. at 7. Plaintiff did not return to the triage and treatment

22    area on November 23, 2017 and did not seek medical assistance of any kind between November

23    23, 2017, and November 27, 2017, when his jaw was x-rayed per Defendant Win’s order. See id.

24    Plaintiff did not complain of any pain or discomfort in his jaw to his dorm mates. See id.

25    Plaintiff’s jaw x-ray did show a fracture, which Plaintiff had surgery for on November 29, 2017.

26    See id. at 7-8. Plaintiff’s fractures healed without complication. See id. at 8.
27                   Although Plaintiff does deny some of the facts presented by Defendants related to

28    Defendant Kandel, he fails to raise any instance of disputed material fact. Plaintiff contends that
                                                        15
     Case 2:18-cv-02052-KJM-DMC Document 51 Filed 12/07/20 Page 16 of 21


 1    because his systolic and diastolic blood pressure results were high, he should have been sent to

 2    the emergency room, but Plaintiff provides no evidence to support the assertion that those high

 3    blood pressure results would require emergency treatment. See ECF No. 45, pgs. 12-14. Even if

 4    it were the case that Plaintiff should have been sent to the emergency room, Kandel did not have

 5    the ability to order that Plaintiff go to the emergency room. See ECF No. 43-2, pg. 3. Moreover,

 6    Plaintiff’s complaint does not indicate any injury related to his blood pressure, only the injury

 7    related to his fractured jaw. See ECF No. 1, pg. 4.

 8                   Plaintiff also contends Kandel knew he needed treatment at an outside facility

 9    based on a notation in his medical records that mentioned Plaintiff had an adjustment disorder.

10    See ECF No. 45, pgs. 13-14. Defendants, relying on Kandel’s sworn declaration, state that

11    Plaintiff’s adjustment disorder refers to a mental health condition and does not relate to Plaintiff’s

12    jaw. See ECF No. 43-2, pg. 8; see ECF No. 43-4, pg. 4. Plaintiff denies this and argues that his

13    adjustment disorder was a reason for his visit; he does not, however, provide any evidence to

14    support his assertion that his adjustment disorder had anything to do with the condition of his jaw.

15    See ECF No. 45, pg. 18. Even if there was evidence supporting Plaintiff’s contention that the

16    notation of his adjustment disorder related to his jaw, Plaintiff provides no evidence that such an

17    issue would require immediate medical treatment rather than the x-ray that he was scheduled for.

18                   Defendants have shown that Defendant Kandel was not indifferent to Plaintiff’s

19    medical needs. See, e.g., Edmo, 935 F.3d at 786; Colwell, 763 F.3d at 1066–68. When Plaintiff

20    went to the triage and treatment area, Kandel evaluated him, provided him with ice for his
21    swelling, and contacted the on-call physician. The contentions that Plaintiff raises appear at most

22    to be differences of opinion and are otherwise assertions unsupported by any evidence. There is

23    no factual indication that Kandel’s actions were medically unacceptable under the circumstances

24    or that Kandel was aware of and ignored Plaintiff’s broken jaw. See, e.g., Edmo, 935 F.3d at 786;

25    Colwell, 763 F.3d at 1066–68. Defendants have met their burden and shown that there is no

26    genuine issue of material fact and that Defendant Kandel is entitled to summary judgement as a
27    matter of law. Plaintiff has not shown that there is a genuine dispute of material fact. As such,

28    the Court finds Defendants’ motion for summary judgement should be granted as to Kandel.
                                                        16
     Case 2:18-cv-02052-KJM-DMC Document 51 Filed 12/07/20 Page 17 of 21


 1           2.      Defendant Win

 2                   Defendants have similarly provided undisputed facts showing that Defendant Win

 3    was not deliberately indifferent to Plaintiff’s medical needs. Defendant Win was the on-call

 4    physician on November 23, 2017 and was not present at the prison facilities due to the holiday.

 5    See ECF No. 43-2, pg. 2. Kandel contacted Win and told him that Plaintiff had been in a physical

 6    altercation, that Plaintiff had not lost consciousness, did not have blurry vision, had a laceration

 7    under his left eye, and had a swollen jaw. See id. at 5. Win instructed Kandel to perform a test

 8    with a tongue blade, which indicated that Plaintiff’s jaw might not have been broken. See id.

 9    Win, based on his medical training and the information he received from Kandel, did not believe

10    that Plaintiff’s injury required him to be transported to the emergency room. See id. at 6. Win

11    ordered that Plaintiff’s jaw be x-rayed on the next business day, November 27, 2017, and ordered

12    ibuprofen for pain relief. See id. at 6-7. As stated above, Plaintiff’s jaw x-ray revealed a fracture,

13    for which Plaintiff had surgery, and which has healed without complication. See id. at 7-8.

14                   Plaintiff denies several of the facts presented by the Defendants relating to Win,

15    but Plaintiff fails to raise a dispute of material fact. Plaintiff denies Defendants’ statement that no

16    physician was on site at the prison due to the holiday and that Win was available by phone. See

17    ECF No. 45, pg. 11. Plaintiff states that institutions are meant to ensure patients are seen in an

18    efficient manner, in clinically appropriate settings. See id. In support of his assertion, Plaintiff

19    references health care services policy documents. See id. at 11, 36. Defendants correctly point

20    out that these exhibits, which were not produced or identified by Plaintiff during discovery,
21    should not be considered by the Court. See ECF No. 46 pgs. 2-3. However, even if these

22    documents had been properly presented during discovery, their contents do not provide a genuine

23    dispute of material fact. The documents show guidelines about open access slots and procedures

24    to follow for non-business days, and they do not contradict Defendants’ factual statements.

25                   Plaintiff also denies Defendants’ statement that, at Win’s direction, Kandel

26    performed a test using a tongue blade. Plaintiff asserts that as a nurse Kandel lacks the training of
27    a doctor and could not give an adequate assessment to Win. See ECF No. 45 at 14. Plaintiff

28    provides no evidence to support his contention that Kandel was unable to perform the test.
                                                         17
     Case 2:18-cv-02052-KJM-DMC Document 51 Filed 12/07/20 Page 18 of 21


 1    Plaintiff also denies the result of the tongue blade test indicating that he might not have a fracture.

 2    See id. In that denial, Plaintiff states that he could not open his mouth all the way and that he had

 3    high systolic and diastolic blood pressure. See id. Neither of Plaintiff’s assertions contradict

 4    Defendants’ statements that Win directed Kandel to perform a tongue blade test that indicated

 5    Plaintiff’s jaw may not have been fractured. Plaintiff’s assertions accordingly do not create a

 6    genuine issue of material fact.

 7                   Plaintiff further denies that Kandel told Win that Plaintiff had been in a physical

 8    altercation and that he had a laceration and a swollen jaw, but that he had not lost consciousness

 9    and did not have blurry vision. See ECF No. 45, pg. 15. Plaintiff asserts that this call was

10    recorded and that the recording would establish inaccuracy in Defendants’ recounting, however

11    Plaintiff does not reference any evidence to support these claims. See id. Plaintiff does not

12    identify which part of the stated fact is inaccurate or how it is inaccurate. Plaintiff’s vague

13    allegations of falsity, lacking any evidence, do not show that there is a dispute of material fact.

14                   Defendant Win was not deliberately indifferent to Plaintiff’s medical needs. See,

15    e.g., Edmo, 935 F.3d at 786; Colwell, 763 F.3d at 1066–68. When contacted, Win received

16    information from Kandel and instructed her to perform a test to gather more information. Based

17    on his medical experience and the information available to him, Win determined that Plaintiff’s

18    condition did not require immediate treatment, ordered an x-ray to be done the next business day,

19    and ordered ibuprofen to assist in Plaintiff’s pain management. There is no factual indication that

20    any of Win’s actions were medically unacceptable under the circumstances or that Win was
21    aware of and ignored Plaintiff’s broken jaw. See, e.g., Edmo, 935 F.3d at 786; Colwell, 763 F.3d

22    at 1066–68. Defendants have met their burden and shown that there is no genuine issue of

23    material fact and that Defendant Win is entitled to summary judgement as a matter of law.

24    Plaintiff has not shown that there is a genuine dispute of material fact. The Court thus finds that

25    Defendants’ motion for summary judgement should be granted for Defendant Win.

26           B.      Qualified Immunity
27                   The Court finds that Plaintiff has failed to establish a genuine issue of material fact

28    showing deliberate indifference to his medical needs. However, in the event the District Judge
                                                         18
     Case 2:18-cv-02052-KJM-DMC Document 51 Filed 12/07/20 Page 19 of 21


 1    finds a genuine issue in Plaintiff’s claims, the undersigned provides the following analysis.

 2                   Government officials enjoy qualified immunity from civil damages unless their

 3    conduct violates “clearly established statutory or constitutional rights of which a reasonable

 4    person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). In general,

 5    qualified immunity protects “all but the plainly incompetent or those who knowingly violate the

 6    law.” Malley v. Briggs, 475 U.S. 335, 341 (1986). In ruling upon the issue of qualified

 7    immunity, the initial inquiry is whether, taken in the light most favorable to the party asserting the

 8    injury, the facts alleged show the defendant’s conduct violated a constitutional right. See Saucier

 9    v. Katz, 533 U.S. 194, 201 (2001). If a violation can be made out, the next step is to ask whether

10    the right was clearly established. See id. This inquiry “must be undertaken in light of the specific

11    context of the case, not as a broad general proposition . . . .” Id. “[T]he right the official is

12    alleged to have violated must have been ‘clearly established’ in a more particularized, and hence

13    more relevant, sense: The contours of the right must be sufficiently clear that a reasonable

14    official would understand that what he is doing violates that right.” Id. at 202 (citation omitted).

15    Thus, the final step in the analysis is to determine whether a reasonable officer in similar

16    circumstances would have thought his conduct violated the alleged right. See id. at 205.

17                   When identifying the right allegedly violated, the court must define the right more

18    narrowly than the constitutional provision guaranteeing the right, but more broadly than the

19    factual circumstances surrounding the violation. See Kelly v. Borg, 60 F.3d 664, 667 (9th Cir.

20    1995). For a right to be clearly established, “[t]he contours of the right must be sufficiently clear
21    that a reasonable official would understand [that] what [the official] is doing violates the right.”

22    See Anderson v. Creighton, 483 U.S. 635, 640 (1987). Typically, once the court concludes a

23    right was clearly established, an officer is not entitled to qualified immunity because a reasonably

24    competent official is charged with knowing the law governing his conduct. See Harlow v.

25    Fitzgerald, 457 U.S. 800, 818-19 (1982). However, even if a plaintiff has alleged a violation of a

26    clearly established right, the government official is entitled to qualified immunity if he could have
27    “. . . reasonably but mistakenly believed that his . . . conduct did not violate the right.” Jackson v.

28    City of Bremerton, 268 F.3d 646, 651 (9th Cir. 2001); see also Saucier, 533 U.S. at 205.
                                                         19
     Case 2:18-cv-02052-KJM-DMC Document 51 Filed 12/07/20 Page 20 of 21


 1                   The first factors in the qualified immunity analysis involve purely legal questions.

 2    See Trevino v. Gates, 99 F.3d 911, 917 (9th Cir. 1996). The third inquiry involves a legal

 3    determination based on a prior factual finding as to the reasonableness of the government

 4    official’s conduct. See Neely v. Feinstein, 50 F.3d 1502, 1509 (9th Cir. 1995). The district court

 5    has discretion to determine which of the Saucier factors to analyze first. See Pearson v. Callahan,

 6    555 U.S. 223, 236 (2009). In resolving these issues, the court must view the evidence in the light

 7    most favorable to plaintiff and resolve all material factual disputes in favor of plaintiff. See

 8    Martinez v. Stanford, 323 F.3d 1178, 1184 (9th Cir. 2003).

 9                   The Court finds Defendants are entitled to qualified immunity. “Except in the rare

10    case of an ‘obvious’ instance of constitutional misconduct . . . Plaintiffs must ‘identify a

11    case where an officer acting under similar circumstances as [defendants] was held to have

12    violated [plaintiff’s constitutional rights].’” Sharp v. Cty. of Orange, 871 F.3d 901, 911 (9th Cir.

13    2017) (emphasis in original) (quoting White v. Pauly, 137 S.Ct. at 552).

14                   Plaintiff’s claims against Defendants relate to the medical care provided to him

15    and the delay between his initial examination and subsequent treatments. Defendant Kandel’s

16    interaction with Plaintiff took place within the triage and treatment area. As discussed above,

17    Kandel did not have the ability to prescribe medication to Plaintiff, order x-rays for Plaintiff, or to

18    send Plaintiff to the emergency room. Kandel assessed Plaintiff and concluded that Plaintiff did

19    not need urgent, life-saving medical care. Kandel relayed her findings to Win and provided

20    Plaintiff ice to reduce the swelling in his jaw. As for Win, he never physically saw Plaintiff and
21    used the description provided to him by Kandel to reach his determinations. Based on the

22    information that Kandel gleaned from her assessment of Plaintiff, Win did not believe Plaintiff

23    needed treatment from an outside facility. Win prescribed ibuprofen to aid with pain

24    management, as well as scheduled an appointment for an x-ray of Plaintiff’s jaw for the following

25    business day. These actions are not “obvious” instances of constitutional misconduct. Plaintiff

26    must thus demonstrate legal precedent where an officer acting under similar circumstances as
27    defendants was held to have violated plaintiff’s constitutional rights. See Sharp, 871 F.3d 911.

28    Plaintiff provides no such precedent in his opposition and has failed in this burden.
                                                         20
     Case 2:18-cv-02052-KJM-DMC Document 51 Filed 12/07/20 Page 21 of 21


 1                                            V. CONCLUSION

 2                   Based on the foregoing, the undersigned recommends that Defendant’s motion for

 3    summary judgment (ECF No. 43) be granted in full.

 4                   These findings and recommendations are submitted to the United States District

 5    Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 6    after being served with these findings and recommendations, any party may file written objections

 7    with the court. Responses to objections shall be filed within 14 days after service of objections.

 8    Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

 9    Ylst, 951 F.2d 1153 (9th Cir. 1991).

10
      Dated: December 4, 2020
11                                                        ____________________________________
                                                          DENNIS M. COTA
12
                                                          UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        21
